Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-7 and 37 are objected to because of the following informalities:  claims 5-7 and 37 contain otherwise allowable subject matter, but are written in dependent format. Claims 5-7 and 37 would be allowable if rewritten in independent format.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8-9, 11-12, 17-18, 20-21, 26-27, 29-30, 35-36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the limitation “comprising phosphorus pentoxide”, while also containing the limitation “wherein the phosphorus pentoxide makes up less than 3% or 3% by weight of the glass material”. This creates two problems with clarity of the scope of the bounds of the claims; first, the phrase “3% or 3% by weight” appears to be a typographical error which should instead simply state “3% by weight”, and will be examined as if it states “3% by weight” unless otherwise clarified by Applicant during the course of prosecution. Second, it is unclear if this later limitation requires the presence of phosphorus pentoxide because 0 wt% P2O5 is less than 3 wt%.  For the purposes of examination, this limitation will be examined as if it requires some non-zero value of P2O5 unless otherwise clarified by Applicant during the course of examination. Appropriate action is required. 
Regarding claim 8, the phrase “further comprising alkali metal oxide, making up 0.01%-1.00% by weight” is unclear because alkali metal oxide is not a single chemical; it is a group of chemicals. It is unclear whether the 0.01%-1.00% by weight range refers to any single alkali metal oxide, or the summation of every single alkali metal oxide. For the purposes of examination, this limitation will be examined as if it refers to any single alkali metal oxide unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
Any claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-36, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaka et al. (US20190144329, hereinafter referred to as Inaka).
Regarding claim 1, Inaka discloses a glass material, comprising: a first skeleton oxide For forming glass from the glass material, wherein the first skeleton oxide is silicon dioxide, making tip 45%-52% by weight of the glass material (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 51.0 wt% SiO2, which correlates with silicon dioxide): a second skeleton oxide for forming glass from the glass material. wherein the second skeleton oxide is boron trioxide, making up 25%-30% by weight of the glass material (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 28.8 wt% B2O3, which correlates with boron trioxide); a third skeleton oxide for forming glass From the glass material, wherein the third skeleton oxide is aluminum oxide, making up 10%-14% by weight of the glass material (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 12.4 wt% Al2O3, which correlates with aluminum oxide): calcium oxide for enhancing water resistance of the glass material and lowering a melting temperature of the glass material, making up 1%-4% by weight of the glass material (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 3.59 wt% CaO, which correlates with calcium oxide): and zinc oxide for lowerine a dielectric constant of the class material and producing a fluxing effect, making up 1%-5% by weight of the glass material (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 2.61 wt% ZnO, which correlates with zinc oxide).
Regarding claim 2, while Inaka does not explicitly disclose the glass comprises phosphorus, phosphorus is a common and significant impurity in silicon/silicon dioxide as evidenced by Marinopoulos at the Abstract. Therefore, some non-zero small value of phosphorus must naturally be present if the glass comprises silicon/silicon dioxide as claimed in claim 1 and as disclosed by Inaka's Example 10. 
Regarding claim 3, while Inaka does not explicitly disclose the phosphorus in the glass is in the form of a phosphorus-oxygen tetrahedron, this a property inherent to phosphorus within a glass matrix as claimed in claim 1 and as disclosed by Inaka's Example 10, therefore the phosphorus in Inaka's Example 10 would necessarily be in the form of phorphorus-oxygen tetrahedron. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 4, Inaka discloses the glass further comprising magnesium oxide for lowering the melting temperature of the glass material, making up 0.1 %-2.0% by weight of the glass material (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 1.30 wt.% MgO, which correlates with magnesium oxide).
Regarding claim 8, Inaka discloses the glass further comprising alkali metal oxide, making up 0.01%-1.00% by weight of the glass material (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 0.12 wt% Na2O, which correlates with sodium oxide, which is an alkali metal oxide).
Regarding claim 9, Inaka discloses the alkali metal oxide comprises at least one of sodium oxide, potassium oxide, and lithium oxide (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 0.12 wt% Na2O, which correlates with sodium oxide, which is an alkali metal oxide). 
Regarding claims 10-18, Inaka discloses boron trioxide makes up 26%-29% by weight of the glass material (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 28.8 wt% B2O3, which correlates with boron trioxide).
Regarding claims 19-27, Inaka discloses the aluminum oxide makes up 11%-13% by weight of the glass material (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 12.4 wt% Al2O3, which correlates with aluminum oxide).
Regarding claims 28-36, Inaka discloses the zinc oxide makes up 3% to 5% by weight of the glass material (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 2.61 wt% ZnO, which is 3 wt% ZnO when accounting for the claimed significant figures,  which correlates with zinc oxide). 
Regarding claim 38, Inaka discloses the alkali metal oxide makes up 0.10%-0.80% by weight of the glass material (see Inaka at Table 1, Example 10, disclosing an example of a glass comprising 0.12 wt% Na2O, which correlates with sodium oxide, which is an alkali metal oxide).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731